PER CURIAM.
This matter is before us on a petition under Rule 3.16, F.A.R., 31 F.S.A., to review a cost order. As the losing parties in a law action the costs were adjudged against the defendants. They now challenge inclusion of the cost of a discovery deposition of the defendant Joseph A. Arace. The deposition was not taken in the present case. It was taken and filed in a prior case which had been terminated. The deposition represented a cost item in the case in which it was taken and filed, and not in the subsequent case. Gamble Robinson Commission Co. v. Union Pac. R. Co., 180 Ill.App. 256, 268, aff’d, 262 Ill. 400, 104 N.E. 666, Ann.Cas.1915B, 89. Accordingly, the order to which the petition is directed is modified to eliminate the said item of $34.70, being the cost of the deposition in question.
It is so ordered.